ORDER

PER CURIAM.
Daniel Ezersky appeals the trial court’s grant of summary judgment on his claim for damages for breach of fiduciary duty and unjust enrichment against Edward Jones.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).